                                                       1   V.R. Bohman, Esq.
                                                           Nevada Bar No. 13075
                                                       2   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       3   Las Vegas, Nevada 89169
                                                           Telephone: 702.784.5200
                                                       4   Facsimile: 702.784.5252
                                                           Email: vbohman@swlaw.com
                                                       5
                                                           Sid Leach, Esq. (Admitted Pro Hac Vice)
                                                       6   SNELL & WILMER L.L.P.
                                                           2400 E. Van Buren – One Arizona Center
                                                       7   Phoenix, Arizona 85004
                                                           Telephone: 602.382.6000
                                                       8   Facsimile: 602.382.0430
                                                           Email: sleach@swlaw.com
                                                       9
                                                           William Y. Klett, III, Esq. (Admitted Pro Hac Vice)
                                                      10   BURR FORMAN MCNAIR
                                                           1221 Main Street, Suite 1800
                                                      11   Columbia, South Carolina 29201
                                                           Telephone: 803.753.321
                                                      12   Facsimile: 803.753.3278
             3883 Howard Hughes Parkway, Suite 1100




                                                           Email: wklett@burr.com
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           Attorneys for Plaintiff Composite Resources, Inc.
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                                                         UNITED STATES DISTRICT COURT
                                                      15
                                                                                                DISTRICT OF NEVADA
                                                      16

                                                      17   COMPOSITE RESOURCES, INC.,
                                                                                                                  Case No. 2:17-cv-01755-MMD-VCF
                                                      18                          Plaintiff,
                                                                                                                      STIPULATION AND ORDER TO
                                                      19   vs.                                                          EXTEND JOINT PRETRIAL
                                                                                                                           ORDER DEADLINE
                                                      20   RECON MEDICAL, LLC,
                                                                                                                              (THIRD REQUEST)
                                                      21                          Defendant.
                                                      22
                                                                  This is the parties’ third stipulation to extend the deadline to file their Joint Pretrial Order.
                                                      23
                                                           Pursuant to LR IA 6-1 and LR 26-4, Plaintiff Composite Resources, Inc. (“CRI”) and Defendant
                                                      24
                                                           Recon Medical, LLC (“Recon” and together with CRI the “Parties”), by and through their
                                                      25
                                                           respective counsel, for good cause as discussed below, hereby stipulate and agree to extend the
                                                      26
                                                           Joint Pretrial Order deadline presently set in this matter to December 20, 2019.
                                                      27

                                                      28
                                                       1   A.      Good Cause Exists for the Requested Extension in this Patent Litigation
                                                       2           The Joint Pretrial Order deadline is presently set for November 22, 2019. ECF No. 167.
                                                       3   The Parties have been diligent in preparing the Joint Pretrial Order including:
                                                       4               On October 21, 2019 the Parties exchanged deposition designations;
                                                       5               On October 24 CRI circulated its first draft of the Joint Pretrial Order, with space
                                                       6                provided for Recon’s portions;
                                                       7               On November 14 Recon circulated its exhibit list and objections to CRI’s deposition
                                                       8                designations and exhibits found in the Joint Pretrial Order;
                                                       9               On November 18 Recon circulated its redline of the Joint Pretrial Order, resulting in
                                                      10                the first full draft of the Joint Pretrial Order;
                                                      11               On November 20 CRI’s counsel requested a meet-and-confer regarding Recon’s
                                                      12                revised Joint Pretrial Order;
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13               The Parties met and conferred on November 21 and agreed that additional discussion
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14                and revision of Joint Pretrial Order would enable substantial enhancement of the Joint
                               L.L.P.




                                                      15                Pretrial Order.
                                                      16           Accordingly, extending the Joint Pretrial Order deadline will allow counsel to provide the
                                                      17   Court a superior pretrial order, serve the Court’s purposes under Federal Rule of Civil
                                                      18   Procedure 1 as well as judicial efficiency, and will not delay or otherwise impact the trial date as
                                                      19   no trial date has been set.
                                                      20   B.      Proposed Deadlines
                                                      21           1.       Pretrial Order Cut-Off Date:
                                                      22                    Current Deadline:        November 22, 2019
                                                      23                    Proposed:                December 20, 2019
                                                      24   C.      Conclusion
                                                      25           The Parties respectfully submit that good cause exists for an extension of the Joint Pretrial
                                                      26   Order deadline as stated herein, and it is not sought for purposes of undue delay. Further, the
                                                      27   extension sought will not impact the trial as a trial date has not yet been set. Accordingly, the
                                                      28

                                                                                                               -2-
                                                       1   Parties respectfully request that the Court extend the Joint Pretrial Order deadline as requested
                                                       2   above.
                                                       3                                                ORDER
                                                       4   IT IS SO ORDERED.
                                                       5           The Parties’ Joint Pretrial Order deadline is extended to December 20, 2019.
                                                       6   Dated this 21st day of November, 2019.
                                                       7

                                                       8                                                 Cam Ferenbach
                                                                                                         United States Magistrate Judge
                                                       9
                                                           IT IS SO STIPULATED
                                                      10
                                                           Dated: November 21, 2019.                          Dated: November 21, 2019.
                                                      11

                                                      12        DENKO & BUSTAMANTE LLP                             SNELL & WILMER L.L.P.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           By /s/ John Bustamante                             By: /s/ V.R. Bohman
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                              J. Scott Denko, Esq.                                Sid Leach, Esq.
                               L.L.P.




                                                      15      John M. Bustamante, Esq.                            V.R. Bohman, Esq.
                                                              2905 San Gabriel Street, Ste. 205                   3883 Howard Hughes Parkway, Suite 1100
                                                      16      Austin, Texas 78705                                 Las Vegas, Nevada 89169

                                                      17        Edmond “Buddy” Miller, Esq.                        William Y. Klett, III, Esq.
                                                                1610 Montclair Avenue, Suite C                     BURR FORMAN MCNAIR
                                                      18        Reno, NV 89509                                     1221 Main Street, Suite 1800
                                                                Attorneys for Defendant/Counterclaimant            Columbia, South Carolina 29201
                                                      19        Recon Medical, LLC                                 Attorneys for Plaintiff Composite
                                                                                                                   Resources, Inc.
                                                      20

                                                      21

                                                      22
                                                           4825-2516-6765
                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -3-
